United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF DEFENSE, NAVAL AIR
STATION, Fallon, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1405
Issued: November 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from a February 28, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. The most recent merit decision of record is the Board’s September 13, 2007
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction of
the merits of the appeal.
ISSUE
The issue is whether the Office properly declined to reopen appellant’s claim for
reconsideration of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This is the second appeal before the Board. On June 10, 1999 appellant, then a 40-yearold meat cutter, filed an occupational disease claim for job stress due to various factors of
employment. By decision dated March 9, 2004, the Office denied his claim for an emotional
condition as he had not established any compensable work factors. This decision was affirmed

by an Office hearing representative in an August 3, 2005 decision. On December 8, 2006 the
Office denied modification of the decisions denying appellant’s claim. In a decision dated
September 13, 2007, the Board failed to establish a compensable factor of employment.1 The
findings of fact and conclusions of law from the prior Board decision are hereby incorporated by
reference.
On January 15, 2008 appellant requested reconsideration. He contended that the medical
evidence of record established that he had sustained a work-related emotional condition.
Appellant submitted a medial report by a Dr. James G. Reid dated September 5, 2007.
By decision dated February 28, 2008, the Office denied appellant’s request for
reconsideration without reviewing the merits of the case. It noted that the basis for the prior
denial of benefits was that he failed to establish a compensable work factor. The Office noted
that appellant’s request for reconsideration contained no information or argument relating to that
issue, but instead provided medical evidence which was not relevant to establish a compensable
work factor.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 It, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).4
To require the Office to reopen a case for merit review under section 8128(a) of the Act,5
its regulations provide that the evidence or argument submitted by a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.6 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.7

1

Docket No. 07-664 (issued September 13, 2007).

2

Appellant also submitted a report from Dr. Reid previously considered by the Office and the Board.

3

Id. at. § 8128(a).

4

Annette Louise, 54 ECAB 783, 789-90 (2003).

5

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.607(a).

2

When a claimant fails to meet one of the above standards, the Office will deny the
application for reconsideration without reopening the case for review on the merits.8 The Board
has held that the submission of evidence or argument which repeats or duplicates evidence or
argument already in the case record9 and the submission of evidence or argument which does not
address the underlying issue involved does not constitute a basis for reopening a case.10
ANALYSIS
The Office denied appellant’s claim for an emotional condition for the reason that he had
not established a compensable factor of employment. On reconsideration appellant submitted a
September 5, 2007 report by Dr. Reid. However, the medical evidence in this first established a
compensable factor of employment. This evidence does not constitute pertinent new and
relevant evidence. The Board also finds that appellant did not advance a relevant legal argument
not previously considered by the Office or show that the Office erroneously applied or
interpreted a point of law.11 Accordingly, the Office properly denied his request for
reconsideration.
CONCLUSION
The Board finds that the Office properly declined to reopen appellant’s claim for
reconsideration of the merits under 5 U.S.C. § 8128(a).

8

Id. at § 10.608(b).

9

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Eugene F. Butler, 36 ECAB 393,
398 (1984).
10

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007); Edward Matthew Diekemper, 31 ECAB
224, 225 (1979).
11

On appeal, appellant argues that the hearing representative denied his hearing rights by failing to issue
subpoenas for witnesses and documents. The Board already addressed and rejected these arguments. Supra note 1.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 28, 2008 is affirmed.
Issued: November 10, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

